          Case 3:21-cv-00514-JR         Document 13   Filed 06/11/21   Page 1 of 10




STEVEN E. KLEIN, OR BAR #051165
stevenklein@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

Attorneys for Plaintiff

DAVID P. COOPER, OR BAR #880367
cooper@khpatent.com
OWEN W. DUKELOW, OR BAR #965318
owen@khpatent.com
KOLISCH HARTWELL, P.C.
520 SW Yamhill St., Suite 300
Portland Oregon 97204
Telephone: (503) 224-6655

ADAM L. BROOKMAN, Pro Hac Motion to be Filed
abrookman@boylefred.com
BOYLE FREDRICKSON, S.C.
840 N. Plankinton Ave.
Milwaukee, WI 53203
Telephone: (414) 225-9755

Attorneys for Defendant


                            IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION



WILLAMETTE VALLEY VINEYARDS, INC.                     Case No. 3:21-cv-514-JR

                                   PLAINTIFF,
                                                      STIPULATED
              v.                                      PROTECTIVE ORDER

FLYING BLUE IMPORTS, LLC,

                                   DEFENDANT.


1 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR          Document 13       Filed 06/11/21     Page 2 of 10




         One or more of the parties has requested the production of documents or information that

at least one party considers to be or to contain confidential information, and that are subject to

protection under Federal Rule of Civil Procedure 26(c).


         The parties agree that good cause exists to protect the confidential nature of the

information contained in documents, interrogatory responses, responses to requests for

admission, or deposition testimony. This action concerns claims for trademark infringement and

unfair competition asserted by a winery against a wine importer/wholesaler arising out of the

use of certain designations in connection with wine. The parties expect to exchange documents

and information relating to non-public and competitively sensitive financial information such as

sales, revenue and cost information; business and marketing expenditures and strategies;

customer information; vendor relationships, and other commercially sensitive or competitively

sensitive information. The parties agree that the entry of this Stipulated Protective Order

(“Protective Order”) is warranted to protect against disclosure of such documents and

information.


         Based upon the above stipulation of the parties, and the Court being duly advised,


         IT IS HEREBY ORDERED as follows:

         1.        All documents, testimony, and other materials produced by the parties in this case
and labeled “Confidential” or “Attorneys’ Eyes Only” shall be used only in this proceeding.

         2.        Use of any information or documents labeled “Confidential” or “Attorneys’
Eyes Only” and subject to this Protective Order, including all information derived therefrom,
shall be restricted solely to the litigation of this case and shall not be used by any party for any
business, commercial, or competitive purpose. This Protective Order, however, does not
restrict the disclosure or use of any information or documents lawfully obtained by the
receiving party through means or sources outside of this litigation. Should a dispute arise as to


2 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR           Document 13       Filed 06/11/21      Page 3 of 10




any specific information or document, the burden shall be on the party claiming that such
information or document was lawfully obtained through means and sources outside of this
litigation. Confidential material must be stored and maintained by a receiving party at a
location and in a secure manner intended to limit access to the persons authorized under this

Order.

         3.        The parties, and third parties subpoenaed by one of the parties, may designate as
“Confidential” or “Attorneys’ Eyes Only” documents, testimony, written responses, or other
materials produced in this case if they contain information that the producing party has a good
faith basis for asserting is confidential under the applicable legal standards. The party shall
designate each page of the document with a stamp identifying it as “Confidential” or

“Attorneys’ Eyes Only,” if practical to do so.

                   a.       Information, documents, or other material may be designated as
                   “Confidential” when the party or non-party in good faith believes that it is or
                   contains information generally unavailable to the public that contains technical,
                   commercial, financial, personal, or business information.

                   b.       Information, documents, or other material may be designated as
                   “Attorneys’ Eyes Only” when the party or non-party in good faith believes that it

                   is or contains trade secret or other particularly sensitive nonpublic technical,
                   commercial, financial, personal, or business information that requires protection
                   beyond that afforded by a “Confidential” designation.

         4.        Each party or non-party that designates information for protection must take care
to limit any such designation to specific material that qualifies under the appropriate standard.
Mass, indiscriminate or routinized designations are prohibited. If portions of documents or other
materials deemed “Confidential” or “Attorneys’ Eyes Only” or any papers containing or making
reference to such materials are filed with the Court, they shall be filed under seal and marked as
follows or in substantially similar form:

3 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR          Document 13        Filed 06/11/21     Page 4 of 10




                   CONFIDENTIAL

                   IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
                   SHALL BE TREATED AS CONFIDENTIAL AND SHALL NOT BE SHOWN
                   TO ANY PERSON OTHER THAN THOSE PERSONS DESIGNATED IN
                   PARAGRAPH 7 OF THE PROTECTIVE ORDER.

                   Or

                   ATTORNEYS’ EYES ONLY

                   IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
                   SHALL BE TREATED AS FOR ATTORNEYS’ EYES ONLY AND SHALL
                   NOT BE SHOWN TO ANY PERSON OTHER THAN THOSE PERSONS
                   DESIGNATED IN PARAGRAPH 8 OF THE PROTECTIVE ORDER.
If a party is filing a document that it has itself designated as “Confidential” or “Attorneys’ Eyes
Only,” that party shall reference this Stipulated Protective Order in submitting the documents it
proposes to maintain under seal. If a non-designating party is filing a document that another
party has designated as “Confidential” or “Attorneys’ Eyes Only,” then the non-designating party
shall file the document under seal. If the non-designating party makes a request in writing to the
designated party to have the document unsealed and the designating party does not file, within
ten calendar days, a motion that shows good cause to maintain the document under seal, then the
Court shall unseal the document. Before seeking to maintain the protection of documents filed
with the Court, a party must assess whether redaction is a viable alternative to complete
nondisclosure.

         5.        During a deposition of any party or witness in this case, or up to thirty (30) days
after receipt of the final transcript of the deposition of any party or witness in this case, a party
or the witness may designate as “Confidential” or “Attorneys’ Eyes Only” any portion of the
transcript that the party or witness contends discloses confidential information. If a transcript
containing any such material is filed with the Court, it shall be filed under seal and marked in
the manner described in paragraph 4. Unless otherwise agreed, all deposition transcripts shall be
treated as “Confidential” until the expiration of the thirty-day period.



4 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR           Document 13        Filed 06/11/21      Page 5 of 10




         6.        “Confidential” or “Attorneys’ Eyes Only” information and documents subject to
this Protective Order shall not be filed with the Court or included in whole or in part in
pleadings, motions, briefs, etc., filed in this case, except when any portion(s) of such pleadings,
motions, briefs, etc. have been filed under seal by counsel and marked in the same manner as

described in paragraph 4 above. Such sealed portion(s) of pleadings, motions, briefs,
documents, etc., shall be opened only by the Court or by personnel authorized to do so by the
Court.

         7.        Use of any information, documents, or portions of documents marked
“Confidential,” including all information derived therefrom, shall be restricted solely to the
following persons, who agree to be bound by the terms of this Protective Order, unless
additional persons are stipulated by counsel or authorized by the Court:

                    a.     Outside counsel of record for the parties, and the
                    administrative staff of outside counsel’s firms.

                    b.      In-house counsel for the parties, and the administrative staff
                    for each in-house counsel.

                    c.      Any party to this action who is an individual, and every
                    employee, director, officer, representative, agent or manager of any
                    party to this action that is a corporation, organization, partnership or
                    other corporate entity, but only to the extent necessary to further the
                    interest of the parties in this litigation.

                    d.       Independent consultants or expert witnesses (including partners,
                    associates and employees of the firm which employs such consultant or
                    expert) retained by a party or its attorneys for purposes of this
                    litigation, but only to the extent necessary to further the interest of the
                    parties in this litigation.

                    e.     The Court and its personnel, including, but not limited to,
                    stenographic reporters regularly employed by the Court and
                    stenographic reporters not regularly employed by the Court who are
                    engaged by the Court or the parties during the litigation of this action.

                    f.       The authors and the original recipients of the documents.

                    g.       Any court reporter or videographer reporting a deposition.

5 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR          Document 13       Filed 06/11/21     Page 6 of 10




                    h.      Employees of copy services, microfilming or database
                    services, trial support firms and/or translators who are engaged by
                    the parties during the litigation of this action.
         8.        Use of any information, documents, or portions of documents marked
“Attorneys’ Eyes Only,” including all information derived therefrom, shall be restricted
solely to the persons listed in paragraphs 7(a), 7(d), 7(e), 7(f), 7(g) and 7(h), unless
additional persons are stipulated by counsel or authorized by the Court.

         9.        Prior to being shown any documents produced by another party marked
“Confidential” or “Attorneys’ Eyes Only,” any person listed under paragraph 7(d) shall
agree to be bound by the terms of this Order by signing the agreement attached as Exhibit
A.

         10.       Whenever information designated as “Confidential” or “Attorneys’ Eyes
Only” pursuant to this Protective Order is to be discussed by a party or disclosed in a
deposition, hearing, or pre-trial proceeding, the designating party may exclude from the
room any person, other than persons designated in paragraphs 7 and 8, as appropriate, for
that portion of the deposition, hearing or pre-trial proceeding.

         11.       Each party reserves the right to dispute the confidential status claimed by
any other party or subpoenaed party in accordance with this Protective Order. If a party
believes that any documents or materials have been inappropriately designated by another
party or subpoenaed party, that party shall confer with counsel for the designating party.
As part of that conferral, the designating party must assess whether redaction is a viable
alternative to complete non-disclosure. If the parties are unable to resolve the matter
informally, a party may file an appropriate motion before the Court requesting that the
Court determine whether the Protective Order covers the document in dispute. Regardless
of which party files the motion, the party seeking to protect a document from disclosure
bears the burden of establishing good cause for why the document should not be disclosed.
A party who disagrees with another party’s designation must nevertheless abide by that


6 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR          Document 13       Filed 06/11/21     Page 7 of 10




designation until the matter is resolved by agreement of the parties or by order of the
Court.

         12.       The inadvertent failure to designate a document, testimony, or other material
as “Confidential” or “Attorneys’ Eyes Only” prior to disclosure shall not operate as a
waiver of the party’s right to later designate the document, testimony, or other material as
“Confidential” or “Attorneys’ Eyes Only.” The receiving party or its counsel shall not
disclose such documents or materials if that party or counsel knows or reasonably should
know that a claim of confidentiality would be made by the producing party. Promptly after
receiving notice from the producing party of a claim of confidentiality, the receiving party
or its counsel shall inform the producing party of all pertinent facts relating to the prior
disclosure of the newly-designated documents or materials, and shall make reasonable
efforts to retrieve such documents and materials and to prevent further disclosure.

         13.       Designation or failure to designate information or documents as
“Confidential” or “Attorneys’ Eyes Only” by either party will not constitute an admission
that information or documents are or are not confidential or trade secrets. Neither party
may introduce into evidence in any proceeding between the parties, other than a motion to
determine whether the Protective Order covers the information or documents in dispute,
the fact that the other party designated or failed to designate information or documents as
“Confidential” or “Attorneys’ Eyes Only.”

         14.       Any such information or documents designated as “Confidential” or
“Attorneys’ Eyes Only” shall be used solely for purposes of preparing for and prosecuting
or defending this Action, and shall not be used for any other purpose whatsoever—
including, but not limited to, any other litigation, or any business, commercial, or personal
matter or purpose.

         15.       Upon the request of the producing party or third party, within 30 days after
    the entry of a final judgment no longer subject to appeal on the merits of this case, or the

7 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR          Document 13       Filed 06/11/21     Page 8 of 10




execution of any agreement between the parties to resolve amicably and settle this case,
the parties and any person authorized by this Protective Order to receive confidential
information shall return to the producing party or third party, or destroy, all information
and documents subject to this Protective Order and provide written certification of this
destruction. Returned materials shall be delivered in sealed envelopes marked
“Confidential” to respective counsel. The party requesting the return of materials shall pay
the reasonable costs of responding to its request. Notwithstanding the foregoing, counsel
for a party may retain archival copies of confidential documents.

         16.       This Protective Order shall not constitute a waiver of any party’s or non-
party’s right to oppose any discovery request or object to the admissibility of any
document, testimony or other information.

         17.       Nothing in this Protective Order shall prejudice any party from seeking
amendments to expand or restrict the rights of access to and use of confidential
information, or other modifications, subject to order by the Court.

         18.       The restrictions on disclosure and use of confidential information shall
survive the conclusion of this action and this Court shall retain jurisdiction of this action
after its conclusion for the purpose of enforcing the terms of this Protective Order.

    So stipulated:


 DAVIS WRIGHT TREMAINE LLP                            KOLISCH HARTWELL, P.C.

 By: /s/ Steven E. Klein                              By: /s/ David P. Cooper
 STEVEN E. KLEIN, OSB #051165                         DAVID P. COOPER, OR BAR #880367
 stevenklein@dwt.com                                  cooper@khpatent.com
 1300 SW Fifth Avenue, Suite 2400                     OWEN W. DUKELOW, OR BAR #965318
 Portland, Oregon 97201-5610                          owen@khpatent.com
 Telephone: (503) 241-2300                            520 SW Yamhill St., Suite 300
 Facsimile: (503) 778-5299                            Portland Oregon 97204
                                                      Telephone: (503) 224-6655
 Attorneys for Plaintiff


8 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR       Document 13       Filed 06/11/21     Page 9 of 10




                                                   ADAM L. BROOKMAN (Pro Hac Motion
                                                   to be Filed)
                                                   abrookman@boylefred.com
                                                   BOYLE FREDRICKSON, S.C.
                                                   840 N. Plankinton Ave.
                                                   Milwaukee, WI 53203
                                                   Telephone: (414) 225-9755

                                                   Attorneys for Defendant




         The Court has reviewed the reasons offered in support of entry of this Stipulated

Protective Order and finds that there is good cause to protect the confidential nature of certain

information. Accordingly, the Court adopts the above Stipulated Protective Order in this action.

         IT IS SO ORDERED.
         DATED:           6/11/2021
                                                   /s/ Jolie A. Russo
                                                  Jolie A. Russo
                                                  United States Magistrate Judge




9 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
          Case 3:21-cv-00514-JR        Document 13       Filed 06/11/21      Page 10 of 10




                                            EXHIBIT A

         I, _________________________, have been advised by counsel of record for in of the

protective order governing the delivery, publication, and disclosure of confidential documents and

information produced in this litigation. I have read a copy of the protective order and agree to abide

by its terms.
                                                   __________________________________
                                                   Signed:


                                                   __________________________________
                                                   Printed Name


                                                   __________________________________
                                                   Date




10 – STIPULATED PROTECTIVE ORDER
4838-1706-5157v.5 0115571-000002
